Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 8/26/22 is acknowledged.  The traversal is on the ground(s) that  the floor structure and the roof structure are obvious variants of each other.  This is found persuasive and the restriction requirement has been withdrawn.  Claims 1-17 are examined on the merits. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 3: It’s unclear as to how the at least one structural panel is a steel panel when claim 2 recites the at least one structural panel is a cementitious panel.  For the purpose of examination, claim 3 is considered to be dependent upon claim 1.
With regard to claim 16: Line 1 of the claim, the limitation “the floor structure” lacks sufficient antecedent basis.  For the purpose of examination, the limitation is considered to be directed to --the roof structure--.
With regard to claim 17: Line 1 of the claim, the limitation “The floor structure” lacks sufficient antecedent basis.  For the purpose of examination, the limitation is considered to be directed to --The roof structure--.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-8 and 11-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kellogg (US 2,001,733).
With regard to claim 1: Kellogg discloses a composite structure for a building (figs. 1 and 7), the composite structure comprising:
at least one structural panel (6- cement layer or 17 – steel sheet) (figs. 1 and 7; col. 3, lines 55-60; col. 4, lines 34-42); and
at least one metal corrugated panel (9b) (col. 1,  lines 40-46; col. 3, lines 70-75), said at least one structural panel (6 or 7) being secured to said at least one metal corrugated panel (9b) (figs. 1 and 7).
With regard to claim 2: Kellogg discloses that said at least one structural panel (6) is a cementitious panel (6) (fig. 1; col. 3, lines 55-60) .
With regard to claim 3: Kellogg discloses that said at least one structural panel (17) is a steel panel (fig. 7; col. 4, lines 34-42) .
With regard to claim 4: Kellogg discloses that said at least one metal corrugated panel (9b) is a steel corrugated panel (col. 1,  lines 40-46; col. 3, lines 70-75).
With regard to claim 5: Kellogg discloses that said steel corrugated panel  (9b) includes a plurality of protruding members (peaks) and a plurality of grooves (valleys) formed between said protruding members (peaks), wherein said at least one structural panel (6 or 7) is secured to at least one of said protruding members (peaks) (figs. 1 and 7).
With regard to claim 7: Kellogg discloses that a width of each of said grooves (valleys) is greater than a width of each of said protruding members (peaks) (fig. 1).
With regard to claim 8: Kellogg discloses that each of said protruding members (peaks) has angled opposing sidewalls and a top wall extending between said sidewalls (fig. 1).
With regard to claim 11: Kellogg discloses an insulating material (5, sound-deadening material) secured to a surface of said at least one structural panel (6 or 7) (figs. 1 and 7; col. 3, lines 18-27; col. 6, lines 20-26).
With regard to claim 12: Kellogg discloses that a water-resistant membrane (roofing paper) secured to said insulating material (col. 6, lines 26-31).
With regard to claim 13: Kellogg discloses a water-resistant membrane (roofing paper) secured to said at least one structural panel (6 or 17) (figs. 1 and 7; col. 6, lines 26-31).
With regard to claims 14 and 16: Kellogg discloses a structure (fig. 1) capable of use as roof structure or floor structure for a building, the structure comprising:
a plurality of supports (9b – purlins) that are spaced apart so that the distance between supports is between 5.5 ft and 8.5 feet (fig. 1; col. 3, lines 70-75; col. 6, lines 4-8), which meets the claimed limitation of the centers of the plurality of supports being greater than forty-eight inches; and
at least one composite structure secured to said plurality of supports (9b), said composite structure including at least one structural panel (6- cement layer or 17 – steel sheet) (figs. 1 and 7; col. 3, lines 55-60; col. 4, lines 34-42) attached to a corrugated steel sheet (9b) (figs. 1 and 7; col. 1,  lines 40-46; col. 3, lines 70-75).
Examiner submits that the building is not positively claimed and is related to an intended use.  Note that recitations of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
With regard to claims 15-17: Kellogg discloses that said at least one structural panel (6) is a cementitious panel (6) (fig. 1; col. 3, lines 55-60).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kellogg (US 2,001,733) in view of Schaub et al. (US 2,887,192).
With regard to claim 6: Kellogg does not disclose a width of each of said protruding members is greater than a width of each of said grooves.
However, Schaub discloses a corrugated panel (17) having a width of each protruding member (peaks) being greater than a width of each groove (valleys) (figs. 1 and 5).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the corrugated panel of Kellogg to have a width of each protruding member being greater than a width of each groove such as taught by Schaub et al. in order to provide a corrugated panel with a desired strength for withstanding a predetermined live and dead loading.  No new or unpredictable results would be obtained from changing the shape of the corrugated panel to have another known corrugated shape. Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kellogg (US 2,001,733) in view of Miller (US 3,596,421).
With regard to claim 9: Kellogg does not disclose that  each of said protruding members has parallel opposing sidewalls and a top wall extending between said sidewalls.
However, Miller discloses a corrugated panel (20) having protruding members (peaks) with parallel opposing sidewalls and a top wall extending between the sidewalls (fig. 1).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the corrugated panel of Kellogg to have the protruding members each with parallel opposing sidewalls and a top wall extending between said sidewalls such as taught by Miller in order to provide a corrugated panel with a desired strength for withstanding a predetermined live and dead loading.  No new or unpredictable results would be obtained from changing the shape of the corrugated panel to have another known corrugated shape. Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kellogg (US 2,001,733) in view of Saxe (US 3,094,813).
With regard to claim 10: Kellogg does not disclose that said protruding members and said grooves each have a curved shape.
However, Saxe disclose a corrugated panel (1) comprising protruding members and grooves each having a curved shape (fig. 3).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the corrugated panel of Kellogg to have the protruding members and the grooves to each have a curved shape such as taught by Saxe in order to provide a corrugated panel with a desired strength for withstanding a predetermined live and dead loading.  No new or unpredictable results would be obtained from changing the shape of the corrugated panel to have another known corrugated shape. Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art cited is directed to composite structures comprising corrugated panels.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSIE T FONSECA whose telephone number is (571)272-7195. The examiner can normally be reached 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSIE T FONSECA/Primary Examiner, Art Unit 3633